Title: To James Madison from Joseph Jones, 8 February 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 8th. Febry. 1794
It has turned out much as I expected—there are few men who possess sufficient public spirit to relinquish or hazard individual int. for general good. British credit still maintains its influence and will continue to do so especially when aided by the monied int of this country, wch. will generally be in concert to prevent any measure that may eventually affect either. I fear the longer we continue under this influence the more powerfull it will become and we shall be tuging at the oar for the benefit and agrandisement of the British nation, in a state of debasement more dishonourable than when we laboured for them as Colonists to which humble station I would rather submit than under the character of free and independent tamely acquiesce in those measures their convenience and insolent pride shall from time to time dictate. It gives me pleasure to hear Genet may, tho’ recalled, escape that censure and disgrace generally attending such event, altho’ imprudent I do not wish the Executive to ob[t]ain a complete triumph. If Oswald gives a genuine account of the vigor and united efforts of the French it is to be hoped they will yet vanquish the host of enemies that assail them and finally establish that form of Government the people approve. It wod. be a glorious and sweet revenge could they invade England with a strong force—the temper of the common people there seems to have in great degree changed in the course of the last year and in many places appear ripe for mischief—they deserve from the French every evil they can bring upon them for from them the French have experienced the most insidious and cruel treatme⟨nt⟩. Health and happiness attend you. Yr. friend
J. Jones
